Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth including that of independent claims 21 and 25.
Regarding independent claims 21 and 25, the closest prior art of record, U.S. Patent Application Publication 2008/0262657 to Howell and U.S. Patent 5,315,726 to Borenstein teach a sleep system including a mattress, first/second sleep areas, a middle section, first/second inflatable air chambers carried by the respective first/second sleep areas, an articulation system, and an inflation system. Howell also teaches a mattress having a medial split between the head and foot portions of the first/second sleep areas. The prior art, however, does not teach or fairly disclose that both of the first and second inflatable air chambers are positioned in the common middle section which are distinct/separate mattresses/inflatable chambers in Howell. Howell is further silent to the exact extent of its inflatable air chambers within the mattress. It is the Examiner’s further opinion that it would not have been obvious for one of ordinary skill in the art to have claimed this specific group of limitations in the designed configuration based on the teachings of the prior art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420.  The examiner can normally be reached on MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
4/14/2021